Citation Nr: 0200957	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968 and from September 1969 to February 1972.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a rating 
action of March 1999, the RO granted service connection for 
PTSD; a 30 percent disability rating was assigned, effective 
November 9, 1998.  Subsequently, by a rating action in June 
1999, the RO denied the veteran's claim of entitlement to a 
total disability rating based on individual unemployability.  
The appeal was received at the Board in August 2000.  

In February 2001, the Board remanded the case to the RO for 
further development.  After undertaking some of the requested 
development, the case was returned to the Board in December 
2001.



REMAND

In its previous remand the Board requested that the RO seek 
records of treatment reported by a Vet Center counselor, a 
private therapist, and the veteran's private physician.  
There is no evidence that the RO sought these records.  
Instead, the RO called the veteran in March 2001, and relied 
on his statement that he had not received treatment other 
than that provided by the VA Medical Center in Columbia, 
South Carolina.  However, as the Board pointed out in its 
prior remand, the Vet Center Counselor, the private 
therapist, and the private physician all reported treating 
the veteran for PTSD since the effective date of the grant of 
service connection.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  

VA is required to obtain records of treatment reported by 
medical professionals.  Massey v. Brown, 7 Vet App 204 
(1994).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should take all necessary 
steps to obtain copies of the records of 
treatment reported by Surb Guram, M.D.; 
the Columbia, South Carolina Vet Center; 
and Kathryn Greene Pearson, M.S., R.N, 
C.S..  The RO should inform the veteran 
of any records it is unable to obtain.  

2.  The RO should then refer the claims 
folder to the examiner who conducted the 
veteran's VA examination in June 2001.  
The examiner should be requested to 
review the claims folder and note such 
review.  The examiner should then express 
an opinion as to whether, based on the 
record, there has been any period since 
November 9, 1998, when the veteran's PTSD 
was more severely disabling than it was 
on the June 2001 examination.  The 
examiner should also express an opinion 
as to whether PTSD, and the residuals of 
encephalopathy of the left cerebral 
hemisphere, render the veteran incapable 
of gainful employment for which he would 
otherwise be qualified.  If the examiner 
is unavailable, the veteran should be 
afforded a new VA examination.

3.  After ensuring that the requested 
development has been completed, and that 
the requirements of the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); and 
its implementing regulations, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), have been complied with, 
the RO should readjudicate the veteran's 
claims.  

4.  If any benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




